DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 16, 2021 has been entered.  Claims 1-7, 9-21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 16, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Copp et al. (US2017/0334275, hereinafter “Copp”) in view of Landrith et al. (US7452024, hereinafter “Landrith”) and further in view of Rohr et al. (US2016/0280123, hereinafter “Rohr”). 
Regarding claim 1, Copp discloses a tonneau cover system (100; Fig. 1; Paragraph 127), comprising: (a) a retractable tonneau cover (101; Figs. 1, 3, Paragraph 127) having a plurality of interconnected panels (150 (152/154/156/158); Fig. 3, Paragraph 146, 150); (b) a first retainer (110r and 110l; Figs. 1 and 3, Paragraph 128) secured to a first sidewall (86r and 86l; Fig. 1, Paragraph 125) of a cargo box (80; Fig. 1, Paragraph 125) of a vehicle (70; Fig. 1, Paragraph 125), the first retainer having a supporting portion (120; Fig. 60, Paragraph 177) that supports the tonneau cover, wherein the supporting portion includes opposing rails (110t; Figs. 60-61, Paragraph 129); and (c) a second retainer (110r and 110l; Figs. 1 and 3, Paragraph 128) secured to an opposing second sidewall (86r and 86l; Fig. 1, Paragraph 125) of the cargo box, the first retainer (shown in Fig. 1) so that the tonneau cover spans between the first retainer and the second retainer (shown in Fig. 1), wherein the second retainer includes a sliding contact surface secured to a supporting portion (120; Fig. 60, Paragraph 177) of the second retainer (110r and 110l; Figs. 1 and 3, Paragraph 128) to support the tonneau cover during movement; and wherein the plurality of panels each include a bearing  (300; Fig. 2, Paragraph 129) positioned within the first retainer to guide the tonneau cover in a direction substantially parallel to a longitudinal axis of the first retainer (Figs. 1 and 3), and wherein each bearing includes a groove, and the opposing rails of the supporting portion are at least partially positioned with the groove so that the bearing of each panel is guided along the opposing rails.
However, Copp is silent to wherein the second retainer includes a sliding contact surface and wherein each bearing includes a groove, and the opposing rails of the supporting portion are at least partially positioned with the groove so that the bearing of each panel is guided along the opposing rails.
In claim 1, Landrith teaches the second retainer including a sliding contact surface (61; Fig. 3, Column 4, Lines 7-9).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover system of Copp and have the second retainer to include a sliding contact surface that supports the tonneau cover as taught by Landrith.  Doing so allows for variation in the tonneau cover assembly and operation.  Landrith’s teaching allows for small variation since the sliding contact surface is contained within a channel (56, Figs. 3-4, Col. 3 lines 52-57). 
Also in claim 1, Rohr teaches wherein each bearing includes a groove (154; Fig. 22, Paragraph 49-50), and the opposing rails of the supporting portion are at least partially positioned with the groove so that the bearing (150; Fig. 22, Paragraph 49) of each panel is guided along the opposing rails.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover system of Copp by adding a groove as taught by Rohr.  Doing so, helps to maintain the desired lateral distance and parallel orientation between the rails (Paragraph 50).
Regarding claim 2, Copp discloses the tonneau cover system wherein are substantially parallel to each other (Figures 1 and 3).
Regarding claim 3, Copp discloses the tonneau cover system, wherein the first retainer (110r OR 110l; Figs. 1 and 3, Paragraph 128)  prevents vertical or lateral movement of the tonneau cover (Paragraph 175, 197) in a direction other than the direction substantially parallel to the longitudinal axis of the first retainer.
Regarding claim 4, Copp discloses the tonneau cover system, wherein the bearings (300) rest upon a rail (110t; Figs. 60-61, Paragraph 129) of the first retainer and guides the tonneau cover along the rail.
Regarding claim 5, Copp discloses the tonneau cover system of claim 1.  However, Copp is silent to wherein 
In claim 5, Landrith teaches a retainer (44; Fig. 3, Column 3, Lines 45-57) is free of a rail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to keep the first retainer with at least one rail and combine with Landrith and add the second retainer free of a rail.  Doing so, allows for variation.
Regarding claim 6, Copp discloses the tonneau cover system of claim 5.  However, Copp is silent as to wherein the sliding contact surface supports the tonneau cover as the tonneau cover is guided along the opposing rails.
In claim 6, Landrith teaches wherein the sliding contact surface supports (Fig. 3) the tonneau cover as the tonneau cover is guided along the opposing rails.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp and have the second retainer to include a sliding contact surface that supports the tonneau cover.  Doing so allows for variation in the tonneau cover assembly and operation.
Regarding claim 7, Copp discloses the tonneau cover system, but fails to disclose wherein the second retainer is free of a bearing.
In claim 7, Landrith teaches the second retainer is free of a bearing (reference elements 60 and 61 on Fig. 3, and Column 4, Lines 10-20 and Column 4, Line 67, Column 5, Lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp and have the second retainer free of a bearing.  Doing so allows for variation in the tonneau cover during build assembly and operation.
Regarding claim 9, Copp discloses the tonneau cover system with a first retainer and a second retainer each include an engaging portion.  However, Copp fails to disclose the engaging portion having 
In claim 9, Landrith teaches the engaging portion (66; Figs. 3-4, Column 3, Lines 59-64) having a seal (64; Fig. 3-4, Column 3, Lines 59-64) that compressibly contacts the tonneau cover to prevent moisture, debris, or both from entering the retainers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to add an engaging portion having a seal that compressibly contacts the tonneau cover.  Doing so, prevents moisture from entering the box of the vehicle and damaging the contents within (Column 3 lines 60-64).
Regarding claim 11, Copp discloses the tonneau cover system, opposing rails, and the supporting portion, but fails to disclose wherein at least one of the opposing rails is spaced apart from a surface of the supporting portion by a spacer.
In claim 11, Rohr teaches at least one of the opposing rails is spaced apart from a surface of the supporting portion by a spacer (160/162; Figs. 22-23, Paragraph 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system having a spacer to space apart opposing rails by a spacer.  Doing so, helps to maintain the desired lateral distance and parallel orientation between the rails (Paragraph 50).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Landrith and Rohr and further in view of Facchinello (US2018/0118007).
Regarding claim 10, Copp discloses a tonneau cover system (100), tonneau cover (101), first and second retainers (110r and 110l), sidewalls (86r and 86l), supporting portion (120; Fig. 60, Paragraph 177), engaging portion (110 r or l; Fig. 2, Paragraph 161), and seal (560; Fig. 2, Paragraph 161).  However, Copp fails to disclose a contoured projection that is configured to abut a vertical lip of the 
In claim 10, Facchinello teaches a contoured projection (98; Fig. 2A, Paragraph 24) that is configured to abut a vertical lip (30; Fig. 2A, Paragraph 18) of the sidewalls; a mounting portion (54; Fig. 2A, Paragraph 20) that abuts a portion of the sidewalls so that the sidewalls at least partially support the retainers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to include a contoured projection that is configured to abut a vertical lip of the sidewalls; a mounting portion that abuts a portion of the sidewalls so that the sidewalls at least partially support the retainers as taught in Facchinello.  Doing so, allows for easier installation of the tonneau cover system and reduces risk of damage to the cargo bed sidewall (Paragraph 3).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Copp in view Landrith and Rohr and further in view of Koengetter et al. (US2018/0118002, hereinafter “Koengetter”).
Regarding claim 12, Copp discloses the tonneau cover system (101) wherein each bearing (300) is secured to each corresponding panel (150) by a fastener (270; Fig. 19, Paragraph 148).  However, Copp fails to teach a threaded fastener.
In claim 12, Koengetter teaches wherein each bearing (68; Fig. 5, Paragraph 33) is secured to each corresponding panel (26; Fig. 5, Paragraph 21) by a threaded fastener (70; Fig. 5, Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to a threaded fastener as taught by Koengetter.  Doing so, allows for the panels to be coupled and assembled to the bearing, as well as, other components in the tonneau cover system (Paragraph 33).
Regarding to claim 13, Copp discloses the tonneau cover system, bearing, and the panel.  However, Copp fails to disclose that wherein the bearing of each panel is secured to a terminal end of a crossmember of the panel.
In claim 13, Koengetter teaches wherein the bearing of each panel is secured to a terminal end of a crossmember (36; Fig. 5, Paragraph 33) of the panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to include the bearing of each panel to be secured to a terminal end of a crossmember.  Doing so, allows for the panels to be coupled and assembled to the bearing, as well as, other components in the tonneau cover system (Paragraph 33).
Claims 14, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Rohr and further in view of Frederick et al. (US10414256, hereinafter Frederick).
Regarding claim 14, Copp discloses a tonneau cover system (100; Fig. 1; Paragraph 127), comprising: (a) a retractable tonneau cover (101; Figs. 1, 3, Paragraph 127) having a plurality of interconnected panels (150 (152/154/156/158); Fig. 3, Paragraph 146, 150); (b) opposing retainers (110r and 110l; Figs. 1 and 3, Paragraph 128) secured to opposing sidewalls (86r and 86l; Fig. 1, Paragraph 125) of a cargo box (80; Fig. 1, Paragraph 125) of a vehicle (70; Fig. 1, Paragraph 125) so that the tonneau cover extends between the opposing retainers.  However, Copp fails to disclose wherein the tonneau cover is supported by a supporting portion of each retainer; and a lock rail mounted along an outer surface of the supporting portion of one of the retainers, wherein the lock rail engages a lock mounted to the tonneau cover;
In claim 14, Rohr teaches wherein the tonneau cover is supported by a supporting portion (160; Fig. 22) of each retainer; wherein at least one of the opposing retainers includes opposing rails positioned within the supporting portion and a groove (154; Fig. 22, Paragraph 49-50) of the bearings (150; Fig. 22, Paragraph 49-50) is guided along the opposing rails (162; Fig. 22, Paragraph 49-50) to move the tonneau cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover to include a supporting portion and wherein the opposing retainers include opposing rails positioned with the supporting portion and a groove of the bearings is guided along the opposing rails to move the tonneau cover. Doing so, helps to maintain the desired lateral distance and parallel orientation between the rails (Paragraph 50).
However, Copp in view of Rohr fails to teach wherein a lock rail mounted along an outer surface of the supporting portion of one of the retainers (Figs. 2-3), wherein the lock rail engages a lock mounted to the tonneau cover.
As to claim 14, Frederick teaches wherein a lock rail (200/205; Fig. 2) mounted along an outer surface of the supporting portion of one of the retainers, wherein the lock rail engages a lock (310 + 330 + 210; Fig. 3, Col. 5 lines 13-17) mounted to the tonneau cover (300; Fig. 3).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the tonneau cover system of Copp in view of Rohr by adding a lock rail to the retainers that engages a lock mounted to the tonneau cover.  Doing so, allows for a versatile solution for segmenting, covering, and securing the truck bed (Col. 3 lines 46-48).
Regarding claim 18
Regarding claim 21, Copp in view of Rohr and further in view of Frederick teaches the tonneau cover system of claim 14, wherein the lock (310 + 330 + 210; Fig. 3, Col. 5 lines 13-17) includes a finger (310; Fig. 3) that is guided along a channel (215; Fig. 2) of the lock rail (200/205; Fig. 2) so that the lock moves simultaneously with the tonneau cover (300; Fig. 3).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Rohr and Frederick and further in view of Landrith et al. (US7452024, hereinafter “Landrith”).
Regarding claim 15 and 16, Copp discloses the tonneau cover system (100) wherein the first retainer (110r/110l; Figs. 1 and 3, Paragraph 128) includes at least one rail that guides the bearings (110t; Figs. 60-61, Paragraph 129) and the second retainer (110r/110l) is free of a rail (see Paragraph 149).  However, Copp fails to disclose that the second retainer is free of a rail at all times.
In claim 15, Landrith teaches a retainer (44; Fig. 3, Column 3, Lines 45-57) is free of a rail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to keep the first retainer with at least one rail and combine with Landrith and add the second retainer free of a rail.  Doing so, allows for variation.
Regarding claim 16, Copp discloses the tonneau cover system and the tonneau cover guided along the at least one rail of the first retainer, but fails to disclose wherein the second retainer includes a sliding contact surface that supports the tonneau cover as the tonneau cover is guided along the at least one rail of the first retainer.
In claim 16, Landrith teaches wherein the second retainer (44; Fig. 3, Column 3, Lines 45-57) includes a sliding contact (61; Fig. 3, Column 4, Lines 7-9) surface that supports the tonneau cover (28; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp and have the second retainer .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Rohr and Frederick and further in view of Ignazio (US2003/0000154).
Regarding claim 17, Copp discloses the tonneau cover system and opposing rails of claim 14.  However, Copp fails to disclose wherein at least one of the opposing rails is spaced apart from the supporting portion by a spacer secured to the supporting portion by one or more fasteners.
In claim 17, Rohr teaches wherein at least one of the opposing rails (156/158; Fig. 22) is spaced apart from the supporting portion (34; Fig. 22) by a spacer (160/162; Figs. 22-23, Paragraph 50-51) secured to the supporting portion (172; Fig. 21).  However, the spacer in Rohr is a molded one piece to the supporting portion and fails to disclose by one or more fasteners.
In claim 17, Ignazio teaches a spacer (35 as L-section/36 as C-section; Fig. 5, Paragraph 33) secured to the supporting portion by one or more fasteners (Paragraph 30 discusses using fasteners as weld, wedge, and bolt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to add a spacer as taught in Rohr to space the rails apart using a fastener to attach to the supporting portion as taught in Ignazio.  Doing so, would allow the user to move away from a one piece mold and allow for more variation during build process.  It also would have been an obvious expedient to add a washer or a gasket as a spacer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Rohr and Frederick and further in view of Facchinello (US2018/0118007).
Regarding claim 19, Copp discloses a tonneau cover system (100), tonneau cover (101), first and second retainers (110r and 110l), sidewalls (86r and 86l), supporting portion (120; Fig. 60, Paragraph 177), engaging portion (110 r or l; Fig. 2, Paragraph 161), and seal (560; Fig. 2, Paragraph 161).  
In claim 19, Facchinello teaches a contoured projection (98; Fig. 2A, Paragraph 24) that is configured to abut a vertical lip (30; Fig. 2A, Paragraph 18) of the sidewalls; a mounting portion (54; Fig. 2A, Paragraph 20) that abuts a portion of the sidewalls so that the sidewalls at least partially support the retainers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp in view of Rohr and Frederick to include a contoured projection that is configured to abut a vertical lip of the sidewalls; a mounting portion that abuts a portion of the sidewalls so that the sidewalls at least partially support the retainers as taught in Facchinello.  Doing so, allows for easier installation of the tonneau cover system and reduces risk of damage to the cargo bed sidewall (Paragraph 3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Copp in view of Rohr and Frederick and Fachinello and further in view of Koengetter et al. (US2018/0118002, hereinafter “Koengetter”).
Regarding claim 20, Copp discloses the tonneau cover system, bearing, and the panel.  However, Copp fails to disclose that wherein the bearing of each panel is secured to a terminal end of a crossmember of the panel.
In claim 20, Koengetter teaches wherein the bearing of each panel is secured to a terminal end of a crossmember (36; Fig. 5, Paragraph 33) of the panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tonneau cover system in Copp to include the bearing of each panel to be secured to a terminal end of a crossmember.  Doing so, allows for the panels to be coupled .
Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. 
For claim 1 and depending claims of claim 1, the amendments to claim 1 as listed on page 10 of arguments in response has changed the rejection from a 35 U.S.C. 102 rejection to a 35 U.S.C. 103 rejection using the combination of Copp in view of Landrith and Rohr.  See detailed rejection for claims 1-7, 9-13 above.
For claims 14-21, please see detailed rejection using Frederick to teach the lock rail, lock, and finger guided along a channel of the lock rail.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        
/Dennis H Pedder/Primary Examiner, Art Unit 3612